STATE OF MINNESOTA
                                                                            December 16, 2015

                                   IN SUPREME COURT                            Omc:EOF
                                                                           API'B.IAIECcuns
                                         ADM05-8001


In re Administrative Suspension of
Kevin Michael Koepke, a Minnesota Attorney,
Registration No. 0245306.


                                          ORDER

       On December 8, 2015, we administratively suspended respondent Kevin Michael

Koepke from the practice of law under Rule 30, Rules on Lawyers Professional

Responsibility, for failing to pay court-ordered child and spousal support. On December 11,

2015, the Director of the Office of Lawyers Professional Responsibility recommended that

the court reinstate respondent in light of a recent district court order modifying respondent's

child and spousal support obligations.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Kevin Michael Koepke is reinstated to

the practice of law in the State of Minnesota.

       Dated: December 16, 2015                    BY THE COURT:




                                                   David R. Stras
                                                   Associate Justice